Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 8, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. CN108657455 (from IDS) in view of Mistry et al. US 2020/0189731 and further in view of Evans US 2018/0320402.
Qi discloses: 
1. and under similar rationale the method of claim 12. A monitoring system, comprising: a drone (Fig. 13: drone), and a base station (fig. 13: base station), comprises: a platform, adapted to be parked by the drone (Fig. 13: drone is on a platform of the base station), a moving vehicle, adapted to be disposed by the platform (Fig. 13: base station is being carried by a vehicle), and a positioning apparatus, comprising at least one movement member, movably disposed on the platform (Figs. 3, 5, and 13: two-way Push rod clamping and fixing mechanism: 301; 272: The two-way push rod type clamping and fixing mechanism is composed of a group A two-way push rod clamping and fixing unit, a group A two-way push rod clamping and fixing extension unit, and a group B two-way push rod clamping and fixing unit. The fixing unit and the B group bidirectional push rod clamping and fixing unit are installed on the central lifting platform, the A group bidirectional push rod clamping and fixing extension unit is installed on the flap type warehouse door, and the A group bidirectional push rod clamping The fixing unit and the group A bidirectional push rod clamp and fix the extension unit in cooperation.), and a positioning controller, coupled to the at least one movement member, and when the drone is located on the platform, the positioning controller controls the at least one movement member to push the drone and move the drone to a specific position (Figs. 3, 5, and 13: two-way Push rod clamping and fixing mechanism; 429: The ground control system consists of a motion control unit).
Qi does not explicitly disclose the following, however Mistry teaches a drone, having an infrared ray (IR) detector (0254: A power management system on board each UAV can be used to allocate power most efficiently to the systems being utilized at any given time. One or more onboard processors can be used to monitor and allocate power. If additional power is needed, for example, the system allocates power to enable use of the radar system to track a particular target and also operate other on board sensors, such as a CCD, CMOS or infrared imaging device to generate images of one or more detected objects within the scan area); a IR positioner, adapted to emit an infrared ray, wherein the drone moves to the platform based on the infrared ray detected by the IR detector (0168: The landing platform may also utilize precision landing technology, such as using Real Time Kinematic (RTK) GPS, Ultra High Band (UHB) radio beacons, Infrared beacons IR beacons, and/or tether tracking.) wherein the infrared ray emitted by the IR positioner presents a directional pattern, and the IR detector of the drone receives the directional pattern such that the drone rotate according to the directional pattern (0242-3: the UAV may determine its altitude, location and/or orientation with the assistance of one or more IR LED emitter arrays or solid state laser arrays (hereafter “emitter arrays”) provided in one or more small ground-based modules…  An optical sensor deployed on the UAV may detect the signal projected from the emitter array(s) and determine the altitude, orientation and/or location of the UAV based on detected signal strength from a single or multiple emitter arrays and/or by triangulating signals received from multiple emitter arrays… An optical sensor on UAV 1460 may utilize the signals propagated by emitter arrays 1471, 1472 and 1473 to determine its position, orientation and/or to land on the mobile landing platform).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to select from different well known precision landing technologies (Mistry 0168).
Evans teaches wherein the direction pattern serves to indicate the drone in rotation to a specific direction to allow a charging electrode of the drone to contact a charging port of the base station (0291-9).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to charge the drones (0291).

	
2. and under similar rationale the method of claim 13. The monitoring system as claimed in claim 1, wherein the at least one movement member comprises: at least one longitudinal movement member, adapted to longitudinally movably be disposed on the platform (Figs. 3, 5, and 13: two-way Push rod clamping and fixing mechanism has 4 bars or two pairs in different orientations); and at least one lateral movement member, adapted to laterally movably be disposed on the platform, wherein the positioning controller controls the at least one longitudinal movement member and the at least one lateral movement member to move, so as to push the drone (Figs. 3, 5, and 13: two-way Push rod clamping and fixing mechanism has 4 bars or two pairs in different orientations).


4. and under similar rationale the method of claim 15. The monitoring system as claimed in claim 1, wherein the base station further comprises:, wherein the drone approaches the base station according to the location information of the base station (584: first control the UAV to fly to a nearby position above the landing platform through GPS positioning and navigation).
Qi does not explicitly disclose the following, however Mistry teaches a satellite positioner, adapted to obtain location information of the base station (Fig. 4A: A GPS assembly 401A may provide, without limitation, ground based GPS, pressure, and a digital compass sensor reference between the aerial vehicle 10 and the spooler 20)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to select from different well known precision landing technologies (Mistry 0168).

5. The monitoring system as claimed in claim 1, wherein the base station further comprises: a protective cover, adapted to movably be disposed on the platform or the moving vehicle and move between a closed position and an open position, wherein when the protective cover is located at the closed position, the protective cover and the platform form an internal space, and when the protective cover is located at the open position, the internal space is open (Figs. 12 and 13 show how the drone can be brought in and out of the base station, as the drone is brought out of the base station the internal space is open).


(Figs. 12 and 13 show how the doors open opposite each other).

10. The monitoring system as claimed in claim 5, 
Qi does not explicitly disclose the following, however Mistry teaches wherein a buffer member is provided on an inner side of the protective cover (0168: the landing platform could be in the form of a ring, with a rubber or foam or brush edge to cushion and stabilize the drone on landing).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to select from different well known precision landing technologies (Mistry 0168).

11. The monitoring system as claimed in claim 1, 
Qi does not explicitly disclose the following, however Mistry teaches wherein the base station further comprises: a buffering apparatus, provided between the platform and the moving vehicle (0103: rubber feet that keep the base station 30 from sitting directly on the ground).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to prevent the platform from sitting on the ground when moved (Mistry 0103).

6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. CN108657455 (from IDS) in view of Mistry et al. US 2020/0189731 and further in view of Evans and further in view of Resnick US 2020/0231054.
6. and under similar rationale the method of claim 16. The monitoring system as claimed in claim 5, a processor, coupled to the protective cover (277: motion control unit is used to control the motors and other motion units on the drone's retractable device)
Qi does not explicitly disclose the following, however Resnick teaches wherein the base station further comprises:, wherein when a distance between the drone and the base station is less than a threshold, the processor is adapted to control the protective cover to move to the open position, and when the distance between the drone and the base station is greater than the threshold, the processor is adapted to control the protective cover to move to the closed position (0165: base stations 200 can be commanded over the network 60 by drones 100 or control centers 300. In another embodiment, base stations 200 can be commanded via a direct wireless communication link from a drone 100. Example network or direct commands to the base station 200 may include commands to open or close the doors to accommodate the drone 100 when landing or taking off. In one embodiment, the base stations 200 utilize the comms module 605/250 to receive these requests. Base stations 200 may also autonomously open for charging. In one embodiment, base stations 200 utilize onboard sensors to detect drones 100 in landing proximity to the base station 200. When such a drone 100 is detected, the base station 200 autonomously opens to facilitate landing the drone 100 and subsequently charging the drone 100.; it would have been similarly obvious to autonomously close the doors based off drone proximity after the drone takes off).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  autonomously control the base station doors to protect the base station (Resnick 0165).

7. and under similar rationale the method of claim 17. The monitoring system as claimed in claim 5, 
Qi does not explicitly disclose the following, however Resnick teaches wherein the base station further comprises: an input apparatus, adapted to receive a remote control operation and a processor, coupled to the protective cover and the input apparatus, wherein the processor is adapted to control the protective cover to move to the open position or the closed position according to the remote control operation (Fig. 4: comms module 250, processor 255; 0165: base stations 200 can be commanded over the network 60 by drones 100 or control centers 300. In another embodiment, base stations 200 can be commanded via a direct wireless communication link from a drone 100. Example network or direct commands to the base station 200 may include commands to open or close the doors to accommodate the drone 100 when landing or taking off. In one embodiment, the base stations 200 utilize the comms module 605/250 to receive these requests. Base stations 200 may also autonomously open for charging. In one embodiment, base stations 200 utilize onboard sensors to detect drones 100 in landing proximity to the base station 200. When such a drone 100 is detected, the base station 200 autonomously opens to facilitate landing the drone 100 and subsequently charging the drone 100.; it would have been similarly obvious to autonomously close the doors based off drone proximity after the drone takes off).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  autonomously control the base station doors to protect the base station (Resnick 0165).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. CN108657455 (from IDS) in view of Mistry et al. US 2020/0189731 and further in view of Evans and further in view of Shagbazyan US 2008/0088151.
9. The monitoring system as claimed in claim 5, 
Qi does not explicitly disclose the following, however Shagbazyan teaches wherein the protective cover comprises: a front sliding door, adapted to be slidably disposed on the platform or the moving vehicle; and a rear tail door, adapted to be pivotally disposed to the platform or the moving vehicle, wherein the front sliding door and the rear tail door are moved along two opposite directions away from each other to the open position; and the front sliding door and the rear tail door are moved along two opposite directions toward each other to the closed position (Fig. 1: tailgate 15, bed cover 17).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order cover and uncover the back of your  truck bed (Shagbazyan 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH W BECKER/               Examiner, Art Unit 2483